Citation Nr: 1609060	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  10-22 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated at 50 percent prior to September 22, 2014, and 70 percent as of September 22, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from April 1965 to January 1967.

This case comes to the Board of Veterans' Appeals (Board) from January 2009 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2012, the Veteran testified during a Board hearing by videoconference.  In a January 2014 decision, the Board granted service connection for tinnitus and remanded the claims for service connection for hearing loss, an increased rating for PTSD, and a total disability rating based on individual unemployability (TDIU).  An October 2014 rating decision increased the rating for PTSD to 70 percent and granted TDIU, effective September 22, 2014.  Although the Veteran initiated an appeal of the effective date for TDIU, he later withdrew the notice of disagreement, and thus the appeal.  Therefore, the issue of entitlement to TDIU prior to September 22, 2014, is no longer on appeal.  The issue of entitlement to an increased rating for PTSD remains on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Prior to September 22, 2014, as of January 8, 2010, but not earlier, the Veteran's PTSD more nearly approximated occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  

2.  The Veteran's PTSD has not been manifested by total occupational and social impairment at any time during the rating period.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, prior to September 22, 2014, as of January 8, 2010, but not earlier, the criteria for a rating of 70 percent, but not higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, the duty to notify requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

In this case, the Veteran has not alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  A January 2010 letter notified the Veteran of the criteria for establishing an increased rating, the evidence required in that regard, and his and VA's respective duties for obtaining evidence.  The letter also notified the Veteran of how VA determines disability ratings and effective dates.  Thus, the letter addressed all notice elements and predated the initial adjudication by the RO in March 2010.  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with an examination in February 2010 and October 2014 to ascertain the nature and severity of his psychiatric disability.  The Board finds the examination reports to be thorough and adequate.  The examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disability under the applicable rating criteria.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two ratings are potentially applicable, the higher ratings will be assigned if the disability picture more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In order to rate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  Powell v. West, 13 Vet. App. 31 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis below is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.  The evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015).

In this case, VA received the Veteran's claim for an increased rating for PTSD on January 8, 2010.  

The Veteran's PTSD has been rated under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2015).  The criteria of Diagnostic Code 9411 provide for a 100 percent rating where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  The criteria provide for a 70 percent rating where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2015).

At a February 2010 VA examination, the Veteran reported that medication and therapy were not effective and complained of irritability, nightmares, intrusive thoughts, concentration problems, hypervigilance, and combat-related auditory hallucinations.  He reported that he had been divorced for over 20 years, had phone contact with two children about once per month with fair rapport, minimal contact with three sisters, and no contact with a brother.  He also reported seeing three friends one to two times per week and having a girlfriend but not going out with her, and going to prayer with two friends weekly.  Examination showed that he was fully oriented, clean, and neatly groomed, with spontaneous, clear, and coherent speech.  Thought content was manifested by preoccupation with one or two topics, ideas of reference, paranoid ideation, and intrusive thoughts of combat most days.  Judgment was intact.  There were occasional auditory hallucinations of his name being called by someone from Vietnam.  Behavior was not inappropriate.  There was no obsessive or ritualistic behavior.  There were no homicidal or suicidal thoughts.  Impulse control was poor with one episode of violence three months ago.  The Veteran reported retiring in 2008, being eligible by age or duration of work.  The examiner assigned a GAF score of 45.  The examiner noted that while there was not total occupational and social impairment, the Veteran's PTSD signs and symptoms result in deficiencies in thinking, family relations, work, and mood.

At a September 22, 2014, VA examination, the Veteran reported that he stayed mostly at home, sometimes going out for coffee or riding the bus to get out of the house, and had two associates with whom he talked on weekends in his religious temple.  He reported that he did not have a girlfriend and was divorced twice with three adult children with whom he has some contact, five grandchildren he saw a few times a year, and a sister he called once or twice a month.  He complained of depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner noted that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  In a November 2014 addendum, the examiner estimated a GAF score of 50.  

VA treatment notes show that the Veteran was fully oriented and well-groomed, displayed a depressed mood, had normal speech and thought process and content, had fair judgment but difficulties with impulse control, was not homicidal or suicidal, and had recurrent intrusive disturbing trauma related-thoughts.  They also show GAF scores of 45 and 50.  Of note, April 2014 treatment notes indicate that early in the month he was so depressed that he called the hotline and was thinking of dying but reported no plan or intent.  He noted that he was having a hard time breaking up with his girlfriend because while he was aware that it was not a good relationship, his fear of being alone caused him to continue the relationship.  

Initially, the Board notes that the record shows diagnoses of PTSD and major depressive disorder.  While the September 2014 examiner was able to differentiate which symptoms were attributable to each disorder, the examiner indicated that it is impossible to differentiate what portion of the Veteran's occupational and social impairment is caused by each disorder.  Thus, the Board will attribute all of the Veteran's occupational and social impairment to the service-connected PTSD.  Mittleider v. West, 11 Vet. App. 181 (1998).

Resolving reasonable doubt in the Veteran's favor, the Board finds that prior to September 22, 2014, as of the January 8, 2010, claim for increase, the Veteran's PTSD more nearly approximated occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, a higher 70 percent rating is warranted as of the date of claim for increase.

However, the Board finds that a higher 100 percent rating is not warranted at any time since the January 8, 2010, date of claim.  While the Veteran's psychiatric disability results in occupational and social impairment, no physician has opined that the psychiatric disability causes total occupational and social impairment.  The Board notes that the Veteran retired in 2008, but indicated that it was due to age.  Records from the Social Security Administration show that he is only receiving retirement benefits.  The Veteran is also shown to have a few friends he sees weekly and maintains contact, albeit limited, with his children, grandchildren, and a sister.  Therefore, even if his disability were to cause total occupational impairment, his disability does not cause total social impairment, which is also required for a 100 percent rating. 

As for the symptoms, there is no evidence of gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  Thus, his symptoms do not more nearly approximate the criteria for a 100 percent rating.

The Board notes that the Veteran's GAF score has been found to be as low as between 41 and 50, which indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  The Board notes that GAF scores are not, in and of themselves, the dispositive element in rating a disability, and the Board generally places more probative weight on the specific clinical findings noted on examination.  In this case, while the Veteran may have had a period of suicidal ideation in April 2014, it has passed and he did not have any at the September 2014 examination.  He also does not have any severe obsessional rituals or engage in frequent shoplifting.  While he may be unable to keep a job, he has a few friends he sees on a regular basis.  Moreover, the current 70 percent rating contemplates the symptoms on which the low GAF scores were based.  Lastly, although the Veteran has no job, there is no evidence of an inability to function in almost all areas such as staying in bed all day, or having no home or friends.  On the contrary, he engages in activities that get him out of the house.  Thus, a higher 100 percent rating is not warranted based on GAF scores.

In conclusion, the Board finds that the Veteran's PTSD has not been manifested by total occupational and social impairment at any time during the rating period.  Thus, a rating in excess of 70 percent for PTSD is not warranted.  As the preponderance of the evidence is against the claim for a rating higher than 70 percent, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether the schedular rating is inadequate, thus requiring referral of the case to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2015).  An extra-schedular rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating is adequate.  A rating in excess of that assigned is provided for certain manifestations of the service-connected PTSD, but the medical evidence shows that those manifestations, particularly total social impairment, are not present in this case.  Also, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's psychiatric disability.  His symptoms are reasonably contemplated by the rating criteria.  Moreover, the Veteran has been granted a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD and other disabilities under 38 C.F.R. § 4.16(a), further indicating that he has been adequately rated under the regular schedular standards.  As the rating schedule is adequate to rate the disability, referral for extra-schedular consideration is not warranted.


ORDER

A 70 percent rating, but not higher, for PTSD prior to September 22, 2014, as of January 8, 2010, but not earlier, is granted.

A rating in excess of 70 percent for PTSD is denied.


REMAND

With respect to the claim for service connection for bilateral hearing loss, in the remand portion of the January 2014 decision, the Board noted that the Veteran testified that he initially sought treatment for hearing loss at VA in approximately 1992, and then requested that the RO obtain any VA outpatient treatment reports from 1992 to August 2006.  

The record shows that VA outpatient treatment reports from September 1998 to August 2006 have been added to the claims file.  However, the September 1998 treatment report does not appear to show the Veteran's first visit to the Miami VA Medical Center.  The record is unclear whether treatment reports dating back to 1992 were requested.  In that regard, a handwritten note, presumably by RO personnel shows, that all CAPRI (Compensation and Pension Record Interchange) records had been uploaded to the Veteran's electronic folder.  The Board observes that those only encompass electronic records.  Thus, the AOJ should request a copy of all VA outpatient treatment reports that may exist in paper form prior to September 1998, in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Request a copy of all VA outpatient treatment reports that may exist in paper form prior to September 1998.

2.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


